DETAILED ACTION
Preliminary Amendment filed on 09/06/2019 is acknowledged.  Claims 7-8 are canceled. Claims 1-6 and 9-18 are pending in the application, of which, claim 9-18 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 9-11, drawn to a method for characterizing the stability of a target protein.
Group II, claim(s) 6 and 12-18, drawn to a method for quantifying a target protein.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-II lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Mary Sylvia on 05/18/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 1-5 and 9-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 and 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, recites “recalcitrant or membrane-bound protein”. It is not clear what “recalcitrant” means. The instant specification does not provide the definition of “recalcitrant” either, which renders the claim unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (CN 106442683, IDS) (Xia) in view of Golizeh et al. (Journal of Proteomics, 2013, IDS) (Golizeh).
Regarding claim 1, Xia teaches a method for characterizing the stability of a target protein (abstract) comprising the steps of:
subjecting a target protein to pepsin digestion (par [0008]);
obtaining at least one time-course of samples from the pepsin digestion (par [0008]);
subjecting a sample to trypsin digestion (par [0008]);
obtaining a time-course of samples from the pepsin or trypsin digestion (par [0008]);
collecting LC-MS/MS data for each pepsin and trypsin sample (par [0011]);
determining from the LC-MS/MS data the kinetics of target protein digestion and the susceptibility to proteolysis of specific regions of the target protein (par [0021]).
While Xia uses pepsin digestion to simulate stomach digestion, and uses trypsin digestion to simulate intestinal digestion (par [0008]), Xia does not specifically teach subjecting a portion of each at least one pepsin time-course sample to trypsin digestion, obtaining a time-course of samples from the dual pepsin-trypsin digestion. However, Golizeh teaches subjecting a portion of each at least one pepsin time-course sample to trypsin digestion, obtain a time-course of samples from the dual pepsin-trypsin digestion (page 172, par 1). Golizeh teaches that “Also, in terms of enzymatic proteolysis, since microsomal fractions are rich in membrane proteins, it was anticipated that a less-specific enzyme, such as pepsin, would help identify more IMPs by cleaving membrane-embedded portions normally inaccessible to trypsin. As expected, under detergent-free conditions (TO vs. P), pepsin digestion identified a higher proportion of IMPs while trypsin led to a higher number of proteins and a better sequence coverage overall.” (page 170, par 5). “It was interesting though that: (1) performing pepsin digestion before trypsin (P–T) digestion led to better results than the reverse order (T–P), especially in terms of enhanced protein sequence coverage” (page 172, par 0). At time before the filing it would have been obvious to one of ordinary skill in the art to modify Xia and to subject a portion of each at least one pepsin time-course sample to trypsin digestion, and obtain a time-course of samples from the dual pepsin-trypsin digestion, in order to identify more internal membrane proteins (IMP). 
Further, since Xia uses pepsin digestion to simulate stomach digestion, and uses trypsin digestion to simulate intestinal digestion (par [0008]), subjecting a sample to pepsin digestion before trypsin digestion matches the protein digestion sequence in human body.
Regarding claim 2, Xia teaches that wherein the target protein is a recombinant protein (par [0021]).
Regarding claim 3, Golizeh teaches that wherein the target protein is a membrane-bound protein (page 172, par 1).
Regarding claim 4, Xia teaches that wherein the target protein is obtained from tissues or seeds of a transgenic plant (par [0021]).
Regarding claim 5, Xia does not specifically teach that wherein the target protein is obtained from transgenic Brassica. However, Xia teaches that the target protein is obtained from tissues or seeds of a transgenic plant (par [0021]). Brassica is a plant. Thus, Xia fairly suggests to one of ordinary skill in the art that the same method can be used for characterizing the stability of the target protein obtained from transgenic Brassica. 
Regarding claim 9, Golizeh teaches that wherein said pepsin digestion is followed by a complete trypsin digestion (Table 1, page 170, par 5).
Regarding claim 10, the phrase “assessed using protein extracts from a source selected from total protein extracts from canola or from recombinant proteins expressed in yeast, bacterial, or baculovirus expression systems” merely described the intended use and does not further limit the steps of the method. Xia-Golizeh method can be used to assess protein extracts from a source selected from total protein extracts from canola or from recombinant proteins expressed in yeast, bacterial, or baculovirus expression systems. 
Regarding claim 11, Xia teaches that wherein said pepsin-trypsin digestion is used to assess the allergenic potential of the target protein (par [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797